Citation Nr: 0738707	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-34 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the veteran's claim of entitlement 
to an evaluation in excess of 50 percent for his bilateral 
pes planus, and increased the evaluation of his bilateral 
hearing loss to 20 percent, effective January 31, 2003.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In May 2006, the veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the local 
VA office.  Following the hearing, the veteran submitted VA 
outpatient treatment records, dated from January 2003 to June 
2006, accompanied by a waiver of initial RO consideration.  

During the May 2006 hearing, the veteran appeared to raise a 
claim of entitlement to service connection for numbness of 
the legs as secondary to his service-connected bilateral pes 
planus.  He also essentially reported that he was totally 
disabled due to his bilateral foot condition, which the Board 
interprets as raising an inferred/informal claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Both of these matters are referred to the RO for appropriate 
action.  

In addition, a review of the claims file shows that VA 
examiners have diagnosed the veteran as having a "mood 
disorder secondary to medical condition," listing on Axis 
III, in pertinent part, the service-connected conditions of 
bilateral pes planus, bilateral hearing loss, and tinnitus.  
If he has not already done so, the veteran may wish to 
consider filing a claim for secondary service connection for 
a psychiatric disability.  The Board intimates no opinion as 
to the determination of any such claim should it be 
submitted.  

For the reasons explained below, this case must be remanded 
for further evidentiary and procedural development.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

REMAND

The veteran asserts entitlement to a 100 percent evaluation 
for his bilateral pes planus on the basis that the condition 
has worsened and now requires him to use a walker, which was 
provided by VA, to ambulate.  With regard to the walker, a 
May 2006 VA outpatient treatment record shows that VA planned 
to provide him the walker, with a seat, due to his increasing 
foot pain.  The veteran also maintains that he has constant 
foot pain, both on use and at rest, and reports that he was 
recently issued a handicap permit due to his bilateral foot 
disability.  Further, at the May 2006 hearing, he testified 
that the Social Security Administration (SSA) had awarded him 
disability benefits due, in part, to this condition, and that 
he essentially is unable to work as a consequence of the 
disability.

The veteran is currently receiving the maximum 50 percent 
schedular rating available for his service-connected 
bilateral pes planus, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  In view of the veteran's assertion 
that his foot condition renders him totally disabled, the 
Board finds that he has raised a claim for extraschedular 
evaluation.  In that regard, 38 C.F.R. § 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  If exceptional 
circumstances are found, the matter must be referred to the 
Under Secretary for Benefits or the Director of Compensation 
and Pension Services for consideration of assignment of an 
extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that, despite the finding of the RO to 
the contrary, the evidence does present such an exceptional 
or unusual disability picture, and therefore the veteran's 
case must be forwarded to the Under Secretary for Benefits, 
or the Director of the Compensation and Pension Service, for 
consideration of the assignment of an extraschedular rating.  
This referral is required because it is not permissible for 
the Board, in the first instance, to consider the assignment 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996)).  

In addition, in light of the veteran's report of the 
worsening of his foot condition, as well as the report that 
VA recently issued the veteran a walker due to his foot pain, 
the Board finds that, prior to the referral for 
extraschedular consideration, the veteran must be afforded a 
contemporaneous examination to determine the nature, extent 
and severity of his bilateral pes planus.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).  In that regard, the Board also 
obverses that during the last examination conducted in 
January 2005 the examiner specifically stated that the claims 
file was not available for review.  In reviewing the 
examination report, it is additionally clear that no other 
medical records were available to the examiner to consider as 
part of the examination.  This error provides further support 
for the need to conduct a current examination.  

Finally, since the veteran reports receiving SSA disability 
benefits, an attempt must be made on remand to obtain these 
records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. at 187.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain from the SSA 
complete copies of any disability 
determination(s) it has made concerning the 
veteran, as well as copies of the medical 
records that served as the basis for any 
such decision(s).  

2.  The AOJ should obtain and associate 
with the claims file copies of all of the 
veteran's treatment records from the Waco, 
Texas, VA Medical Center (VAMC), and the 
Temple VAMC, from June 2006 to the present.  

3.  The veteran should be requested to 
provide information concerning his 
employment history for the past five years.  

4.  A social and industrial survey should 
be obtained that takes into consideration 
each of the veteran's service-connected 
disabilities.  

5.  The veteran should be scheduled for a 
VA medical examination in order to 
determine the current severity of his 
service-connected bilateral pes planus.  
The claims folder must be made available to 
the examiner for review as part of this 
examination.  The examiner is specifically 
requested to provide an opinion concerning 
the degree to which the service-connected 
bilateral pes planus causes functional 
impairment that would impact the veteran's 
ability to engage in employment.  A 
rationale should be provided for all 
opinions expressed.

6.  Following the completion of the above 
development, the veteran's case must be 
forwarded to the Under Secretary for 
Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating with respect to the 
service-connected bilateral pes planus.  

7.  Thereafter, the RO should readjudicate 
the matters on appeal.  If any benefit 
sought on appeal is not granted to the 
extent sought by the veteran, both he and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to reply 
thereto.  Thereafter, the case should be 
returned to the Board.  

An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Board does not 
intimate any opinion as to what the outcome of this matter 
should be by way of this preliminary remand order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

